1 Reported in 130 P.2d 72.
The facts as set forth in the pleadings and supporting affidavits on which this case was submitted to the superior court by agreement, without the introduction of evidence, are not in dispute and may be summarized as follows:
There is to be elected on November 3, 1942, a commissioner of the port of Seattle. On Saturday, October 3, at four o'clock p.m., Harry J. Martin called at the office of the secretary of the port commission to file his petition of nomination for the position. He was unable to do so as the office had closed at noon. That was its customary closing time, established over a period of ten years, and was consistent with the practice of most city offices of the city of Seattle and of the offices of private concerns in that city engaged in the same line of business as the port of Seattle.
On Monday, October 5th, Mr. Martin returned to the port commission office, and tendered his petition of nomination with the necessary filing fee. The tender was rejected. Thereafter, and on the same day, he tendered his petition to the auditor of King county, but that officer also refused the tender.
Mr. Martin then brought the present action in the superior court, seeking, by writ of mandate, to compel the port commission or the King county auditor to accept and file his nomination. The court concluded that the tender made to the secretary of the port commission on Monday, October 5th, was timely and *Page 151 
should have been accepted, and that Mr. Martin was entitled to a writ of mandate to compel its acceptance. The judgment, which is in accord with that conclusion, is before this court for review on writ of certiorari at the instance of the relators, the commissioners of the port of Seattle.
The statute governing the filing of nominations in elections in class A and first-class counties, Rem. Rev. Stat., § 5148-1 [P.C. § 2120-7a] (Laws of 1923, p. 174, § 5), reads, in part:
"All nominations for office to be voted for at any election held under the provisions of this act shall be filed not more than sixty (60) days and not less than thirty (30) days prior to the day of election, with the clerk or secretary of the governing board of any city, town or district, and by him certified to the election board at least twenty-five (25) days before the date of election: . . ."
[1] The principal question presented is this: Was the nominating petition tendered for filing "not less than thirty (30) days prior to the day of election"? Before undertaking its discussion, we shall first consider whether or not the attempted filing after noon on Saturday was ineffectual. On this preliminary question, we think State ex rel. McQuesten v.Hinkle, 130 Wash. 525, 228 P. 299, is controlling.
There, the relator, an aspirant to the office of state senator, mailed his declaration of candidacy to the secretary of state. It reached the Olympia post office shortly before noon on Saturday, August 9th, but was not distributed to the lock box maintained for the use of the secretary of state's office until about two o'clock in the afternoon. As the customary closing time of his office on Saturday was at noon, the secretary did not receive the declaration of candidacy until he called *Page 152 
for his mail on the following Monday, August 11th. The primary election day was September 9th, and the applicable statute, Rem. Rev. Stat., § 5182 [P.C. § 2227], provides that the candidate's declaration must be filed "at least thirty (30) days before the primary election." This court held that the filing was not timely. Discussing "the principal question to be decided," Judge Tolman, the author of the opinion, said, p. 530:
"It may be that some authorities can be found holding to the contrary, but if so, they are out of harmony with modern conditions, and we think, in the absence of any statutory regulation, it is the undoubted right of a public officer to fix reasonable business hours; and when, as here, it appears that Saturday afternoon closing has been followed by all state offices for a considerable period of time, and that the same custom prevails in many if not most private enterprises, the public must take notice of that custom and act accordingly. The duty, as we have already said, was on the relator to file within the statutory period, and he is also required to take notice of the established custom of Saturday afternoon closing; hence, if he chooses to wait until the last day, he should have tendered his declaration within the hours when the secretary's office was customarily open for the transaction of business."
No statute has been called to our attention which expressly regulates the office hours of a port commission or its secretary. Rem. Supp. 1941, § 9963-1 (Laws of 1941, chapter 113, p. 293, § 1), reads:
"All elective and appointive officers of this state and its political subdivisions shall keep their offices open for the transaction of business from nine (9) o'clock a.m. to five (5) o'clock p.m. of each business day, except that any such officer may, during the months of June, July, and August, open his office at eight (8) o'clock a.m. and close the same at four (4) o'clock *Page 153 
p.m. On Saturday, such offices may be closed at one (1) o'clockp.m." (Italics ours.)
It is not necessary for us to decide whether or not a port district is a political subdivision of the state within the meaning of the statute. For, even if we assume, without deciding, that it is, the filing in the instant case was not presented at the port district's office until four o'clock p.m. on Saturday, three hours after the time when that office could lawfully have been closed under the statute. It is our conclusion that the tender of the filing on Saturday, October 3rd, was not sufficient.
This brings us to the question whether the tender to the secretary of the port commission on the following Monday, October 5th, was timely. On that question, it should be noted, State exrel. McQuesten v. Hinkle, supra, is of doubtful value, as the timeliness of the filing of the declaration of candidacy on Monday, August 11th, is not discussed at all in the opinion.
[2] In a case such as we now have under consideration, the usual method of computation is to count the consecutive days backward from the day of election. 18 Am. Jur. 262, § 130; annotation, Ann. Cas. 1914A, 1135; Cosgriff v. Board of ElectionCommissioners, 151 Cal. 407, 91 P. 98. In this connection, however, we think the following pertinent statutory provisions should be considered:
Rem. Rev. Stat., § 61 [P.C. § 2698-1]:
"The following are legal holidays, namely: Sunday; . . . the day on which any general election is held throughout the state."
Rem. Rev. Stat., § 150 [P.C. § 7435]:
"The time within which an act is done, as herein provided, shall be computed by excluding the first day and including the last, unless the last day is a holiday or Sunday, and then it is also excluded." *Page 154 
For convenience, we set out in the following table the portions of the calendar for the months of October and November, 1942, applicable to the present case:

               S    M    T    W   Th    F    S
    OCTOBER                                  3
               4    5    6    7    8    9   10
              11   12   13   14   15   16   17
              18   19   20   21   22   23   24
              25   26   27   28   29   30   31
    NOVEMBER   1    2    3 (election day)
 [3] It may readily be seen, by referring to the foregoing calendar table, that, if we count the days consecutively backward from November 3rd, excluding it as the first day, as the statute, Rem. Rev. Stat., § 150, prescribes, the thirtieth day will fall on Sunday, October 4th. But Sunday being a legal holiday, it must be excluded under the statute. We think the statute clearly means that, if a day is to be included, then it must be counted as one of the days of the period to be computed; but, if a day is to be excluded, it must not be counted as one of the days of the period. Cosgriff v. Board of Election Commissioners, supra.
Thus, since we must not count the last day, Sunday, October 4th, as one of the thirty days — and we are counting backward — then we reach the conclusion that the immediately preceding day, Saturday, October 3rd, is the thirtieth and last day for filing the nomination. This is in accord with a well-established rule that, where a statute requires the filing of a petition to be accomplished not less than a certain number of days before the date of election, the fact that the last day falls on Sunday does not permit the filing to be made on the following business day. 18 Am. Jur. 262, § 130; 29 C.J.S. 206, 209, § 137; Seawell v.Gifford, 22 Idaho 295, 125 P. 182, Ann. Cas. 1914A, 1132; *Page 155 State ex rel. Anderson v. Falley, 9 N.D. 464, 83 N.W. 913.
[4] It seems apparent that the primary purpose of the statute requiring nominations to be filed not less than thirty days before the election is to give notice, for that period of time, to the election officials and to the public of the identity of the candidates. Such statutory provisions are generally regarded as mandatory. 29 C.J.S. 206, § 137; annotation, 72 A.L.R. 290. The author of the annotation just cited expressed therein the following conclusion, p. 290:
"It is generally and almost universally held that statutory provisions in election statutes, requiring that a certificate or application of nomination be filed with a specified officer within a stipulated period of time, are mandatory."
If we should hold contrary to the authorities above cited that, the thirtieth day falling on Sunday, Mr. Martin should have the next day, Monday, in which to file, then his filing would be on the twenty-ninth day preceding the election; and the mandatory provision of the statute that the filing must be accomplishednot less than thirty days before election would be violated.
Respondent cites and relies upon State ex rel. Evans v.Superior Court, 168 Wash. 176, 11 P.2d 229. There, a statute required the governing board of a city to certify to the election board propositions to be submitted to the voters "`not less than forty-five (45) days before the date of any election.'" The certificate was filed on Saturday, January 23, 1932, and the election day was on Tuesday, March 8th. The question was whether the filing was timely.
This court held that it was. The opinion states that "If March 8th is to be counted as one of the forty-five days, the ordinance was received in time, otherwise *Page 156 
not." Nothing is said in the opinion as to the exact method of computation employed, but the plain implication, considering the factual situation, is that the count was not made backward from election day, but forward, beginning with January 23rd, excluding that day as the first one and ending with and including, as the last day, March 8th. This is indicated by the fact that the court quoted from, and held to be applicable, Rem. Rev. Stat., § 150,supra, to the effect that, in computations of time, the first day shall be excluded and the last day shall be included. Since the court held that March 8th had to be counted, or included, then it must have been regarded as the last day, rather than the first, in compliance with the requirements of the statute.
It is interesting to note, in this connection, that, the year 1932 being a leap year, with twenty-nine days in February, if we start with January 23rd on a calendar for that year, exclude that day and count forward, election day, March 8th, is the forty-fifth day; and that, if we count backward, starting with and excluding March 8th, the forty-fifth day falls on Saturday, January 23rd. Therefore, under either method of computation, the filing in the Evans case on Saturday, January 23rd, was timely. (In the Evans case, March 8th was not a "day on which a general election is held throughout the state," listed by Rem. Rev. Stat., § 61, supra, as a legal holiday, but was the day of a general municipal election of the city of Seattle.)
If we apply here what appears to have been the method of computation in the Evans case and start with the filing day, Monday, October 5th, excluding it as the first day, then election day, November 3rd, will be only the twenty-ninth day. Even if we should include October 5th in our count, then the thirtieth day would fall on November 3rd, a general election-day *Page 157 
holiday, which must be excluded under Rem. Rev. Stat., § 150,supra. Thus, whether we count forward or backward, the tender of the filing of the nominating petition to the port commission's secretary on Monday, October 5th, was not timely.
The following cases from other jurisdictions appear to be in accord with our conclusions here:
In Griffin v. Dingley, 114 Cal. 481, 46 P. 457, a statute provided that a certificate of nomination should be filed not less than thirty days before the day of election. The last day for filing fell on Sunday, October 4th, and, as the following day, October 5th, was a legal holiday, the contention was made that a filing on October 6th was timely. The court answered this contention as follows:
"It is contended by the petitioner that, under this provision, the 4th day of October was the last day on which the certificate could be filed, but that, as that day was Sunday, by virtue of sections 12 and 13 of the Political Code, he was entitled to file it on the next day that was not a holiday, and, as the fifth day of October was a legal holiday, his presentation of the certificate to the respondent on the 6th was in time, and that the respondent should have filed it. We are of the opinion, however, that these provisions of the Political Code are inapplicable. Section 12 provides that a holiday shall be excluded when it is the last day of the time `in which' any act provided by law is to be done; and section 13 refers to an act which is appointed to be done `upon' a particular day. In the present case, however, the statute does not fix the day upon which or the time within which the certificate is to be filed, but declares that it shall be filed `not less' than 30 days before the day of election. To hold that it could be filed twenty-eight days before the day of election would be in manifest disregard of the provisions of the statute."
In Johnson v. Holm, 198 Minn. 192, 269 N.W. 405, a general election day was on November 3, 1936. An *Page 158 
aspirant to public office attempted to file at four o'clock p.m. Saturday, October 3rd, after the office of the secretary of state had closed. He presented his petition again on Monday, October 5th, but it was refused. The governing Minnesota statute provided that "`No nomination for any office shall be made, either by petition or otherwise within thirty days of the time of holding a general election . . .'" The court said, p. 193, that
"This statute fixes the time within which petitions for nomination must be filed. In this case the last day was Saturday, October 3, 1936. The office of the secretary of state customarily closes at 12 M. on Saturdays, and the usual custom was followed on the Saturday in question.
"The statute is a reasonable one, and it is mandatory."
See, also, Seawell v. Gifford, 22 Idaho 295, 125 P. 182,supra; and State ex rel. Anderson v. Falley, 9 N.D. 464,83 N.W. 913, supra.
[5] Respondent's attorneys, in their brief, say they do not concede that the instant case is governed by Rem. Rev. Stat., § 5148-1, above cited, providing for the filing of nominations with the secretary of the board of any district, and they add, by way of argument, this comment:
"We are unable to find where the specific provision [Rem. Rev. Stat., § 9690] that a candidate for Port Commissioner shall file with the County Auditor twenty days prior to the election has been repealed and, accordingly, Mr. Martin tendered his petitions and filing fee to the County Auditor within the required time, to-wit: on October 5th, 1942."
With comparable brevity, we will say that we have carefully examined the statutes involved and have reached the conclusion for which relators contend, that, so far as nominations in class A and first-class *Page 159 
counties are concerned, the provisions of the earlier statute, Rem. Rev. Stat., § 9690 [P.C. § 4473] (Laws of 1913, chapter 62, § 2, p. 204), directing that nominations be filed with the county auditor, have been impliedly amended and superseded by Rem. Rev. Stat., § 5148-1 (Laws of 1923, chapter 53, § 5, p. 174), the statute we have applied in the instant case.
The judgment is reversed, and the cause is remanded with direction to dismiss the action. As the circumstances demand prompt disposition of the case, the clerk is directed to send down the remittitur forthwith upon the filing of this opinion.
MILLARD, STEINERT, BLAKE, SIMPSON, and JEFFERS, JJ., concur.